NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1791-18T1

PAMELA S. SPINELLI-
THORNTON,

         Plaintiff-Respondent,

v.

SCOTT D. ROSKAM,

     Defendant-Appellant.
_________________________

                   Submitted January 21, 2020 – Decided February 18, 2020

                   Before Judges Sabatino and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Warren County,
                   Docket No. FM-21-0376-11.

                   Scott D. Roskam, appellant pro se.

                   Eric A. Wood, attorney for respondent.

PER CURIAM

         Defendant Scott D. Roskam appeals from a Family Part order denying his

motion to: (1) recalculate child support effective July 28, 2017; (2) declare their
son emancipated; (3) compel plaintiff Pamela S. Spinelli-Thornton1 to fully

reimburse defendant for her share of their children's expenses, as an offset

against child support; (4) terminate his obligation to contribute to their son's

college expenses; and (5) award him counsel fees and costs. We affirm.

        The parties were married on August 8, 1991 and divorced on June 22,

2011.    The final judgment of divorce incorporated the terms of a marital

settlement agreement (MSA). The parties have two children, a son, born in

October 2000, and a daughter, born in October 2003.

        Defendant alleged plaintiff's previous attorney contacted him on July 28,

2017, with a request to recalculate child support. Defendant responded by email

three weeks later to dispute the proposed increase because the initial order was

entered when both children were under the age of twelve. In the same email,

defendant accused plaintiff of violating paragraphs 3.4(a) and 3.5 of the MSA,

which provide for unreimbursed medical costs and extracurricular activities

costs, respectively, and paragraph 1.8, which memorializes the parties'

agreement to not interfere in each other's relationship with the children.

        In correspondence sent during September 2017, defendant provided

plaintiff's counsel with supporting documentation for the unreimbursed costs


1
    Plaintiff was formally known as Pamela S. Roskam.
                                                                         A-1791-18T1
                                        2
and the recalculation of child support. In response, plaintiff's counsel advised

that plaintiff was not working due to medical reasons and there was "no reason"

to provide her tax information because alimony had terminated. After two

weeks of silence, defendant followed up with plaintiff's counsel on October 5,

and again on October 20, 2017. Both attempts elicited promises of forthcoming

replies that never materialized, so defendant retained counsel to represent him.

      Counsel wrote to plaintiff's attorney in January 2018 to further pursue

resolution of the matter. The following month, the attorney advised defendant's

counsel that she no longer represented plaintiff. Defendant's counsel then sent

his January letter directly to plaintiff. Defendant claims, subsequent to plaintiff

receiving the letter, he and plaintiff resolved the issues and plaintiff verbally

agreed to modify child support to $270 per week for both of their children

effective January 1, 2018. An undated text message from plaintiff indicates she

also agreed to pay $50 per month toward reimbursement.

      Thereafter, defendant's counsel drafted a consent order for the child

support modification and sent it to plaintiff on February 16, 2018. Defendant

asserts plaintiff never returned the signed order but remitted three payments of

$50 for a total of $150 before payment ceased in May 2018. The last payment




                                                                          A-1791-18T1
                                        3
received was a $100 money order sent by the son that was addressed to "Satan,"

living in "Hell."

       Defendant and his son had a strained relationship following the divorce.

The son claimed he wanted nothing to do with defendant. Their relationship

deteriorated to the point that in May 2016, plaintiff and the son sought to change

his middle and last names before he turned eighteen. Subsequently, on June 2,

2018, defendant learned the son ceased attending high school, which was

confirmed ten days later by the school's guidance counselor.

       Defendant contacted plaintiff on June 14, 2018, to question why their son

dropped out of high school. Plaintiff explained he was on a half-day schedule

under a medical 504 plan, yet was ahead enough in his credits to graduate early;

however, because the school district required him to make up gym class to

graduate, plaintiff, the school, and the son's doctor agreed it was in his best

interest to pursue a GED. On June 16, 2018, the son received his high school

diploma. He also received a FAFSA 2 grant and enrolled in the County College

of Morris for Fall 2018.

       On August 27, 2018, defendant's counsel sent plaintiff another letter

regarding her supposed failure to reimburse defendant and to explain why their


2
    Free Application for Federal Student Aid.
                                                                         A-1791-18T1
                                        4
son dropped out of high school.        The letter included a consent order that

proposed deducting $100 from the weekly $270 in child support and applying it

to the outstanding unreimbursed costs. The letter further instructed that, if the

signed consent order was not returned by September 7, 2018, defendant would

file a motion and apply for attorney's fees.

      On September 11, 2018, plaintiff's newly retained counsel wrote to

defendant's counsel requesting specific information and documentation relevant

to the unreimbursed costs. Defendant claimed such information was previously

supplied to plaintiff's prior counsel, and to plaintiff herself, but his counsel sent

the information to plaintiff's new attorney anyway by letter dated October 1,

2018. On October 15, 2018, defendant's counsel again advised that if a response

was not provided defendant would file a motion and apply for attorney's fees.

      Defendant then moved seeking the following relief: (1) recalculation of

child support effective July 28, 2017; (2) reimbursement from plaintiff for her

alleged share of the children's expenses, as an offset against child support; (3)

emancipation of the parties' son; (4) termination of defendant's obligation to

contribute to their son's college expenses; and (5) an award of attorney's fees

and costs.




                                                                            A-1791-18T1
                                         5
      Plaintiff asserts filing the motion violated paragraph 1.15 of the MSA,

which required the parties to "participate in mediation through the Warren

County Family Court Mediation Program prior to filing any Motion with the

Court." Plaintiff opposed the motion and cross-moved for reimbursement from

defendant for his share of the children's expenses.

      Judge Haekyoung Suh issued an order and eighteen-page written

statement of reasons that granted defendant's motion, as modified, for

reimbursement from plaintiff to offset child support and denied the other

requested relief. Plaintiff's cross-motion was granted, as modified.

      As to defendant's motion to recalculate child support, the court first turned

to paragraph 3.2 of the MSA, which provides:

            Child support shall be reviewed and adjusted, if
            appropriate, every two to three years in accordance with
            the Child Support Guidelines. Child support shall also
            be reviewed at such time as alimony is terminated. In
            any future review, income from all sources, including
            bonus or commission income, shall be factored into the
            guidelines.

The court noted the parties appeared to negotiate the recalculation of child

support, yet defendant failed to establish by a preponderance of the evidence

that plaintiff agreed to recalculate the support effective to any date. The court

noted the absence of a signed consent order governing the recalculation. The


                                                                          A-1791-18T1
                                        6
court further observed the MSA is vague, requiring the parties to recalculate "if

appropriate" without any timeline. Citing N.J.S.A. 2A:17-56.23a,3 the court

determined any recalculation of child support would be modified retro actively

to defendant's filing date, rather than July 28, 2017.

        Defendant alleged the court originally imputed $600 per week income at

the time of divorce. Defendant claimed the court should impute a salary of

$47,000 based upon the average salary for a dental assistant, or $792 per week

to plaintiff. The court found defendant offered no proof that this amount was

based on the average salary of a dental assistant. Therefore, the court reasoned

it was unable to determine whether a substantial and permanent change of

circumstances justifying an increase in the imputation of income occurred.

Accordingly, the court found defendant failed to satisfy his burden of proof to

establish changed circumstances and denied his motion to recalculate child

support.


3
    N.J.S.A. 2A:17-56.23a provides in pertinent part:

              No payment or installment of an order for child support
              . . . shall be retroactively modified by the court except
              with respect to the period during which there is a
              pending application for modification, but only from the
              date the notice of motion was mailed either directly or
              through the appropriate agent.


                                                                          A-1791-18T1
                                         7
      As to defendant's request to emancipate their son, the court reviewed

N.J.S.A. 9:17B-34 and noted the presumption is rebuttable through proof of a

dependent relationship between the child and parent. The court found that

although the son was eighteen years old, he attended college full-time, and

remained in the sphere of influence of his parents due to his financial

dependence. On that basis, the court denied emancipation.

      Next, the court ruled on defendant's motion for $7683 in reimbursement

for instrument rentals, French lessons, medical expenses, and orthodontist

expenses, and plaintiff's cross-motion for $9614 for college costs, books, car

expenses, and Verizon bills incurred by the son. The court began by noting

paragraph 3.4(a) of the MSA provides: "The children's unreimbursed medical,

dental, orthodontic, hospitalization, eye care, prescriptions, psychiatri st or

psychological counseling expenses shall be shared 57% paid by the Husband

and 43% paid by the Wife pursuant to the Child Support Guidelines after the

Wife pays the first $250.00 per child per year of such expenses."

      Paragraph 3.5 of the MSA provides: "The parties shall consult and agree

on the sharing of the children's extracurricular activities, such as, sports,



4
  Instructing, "every person 18 or more years of age shall in all other matters
and for all other purposes be deemed to be an adult." Ibid.
                                                                       A-1791-18T1
                                       8
uniforms, hobbies, sports gear and/or footwear, tutoring, lessons, music

instruction, instrument rental, cheerleading and extracurricular school

activities." Paragraph 3.6 states: "The parties shall consent and agree on the

sharing of auto related expenses as each child becomes eligible for their driving

permit." Finally, the court observed paragraph 3.8 provides:

            The parties shall confer with each other and each child
            and make a joint decision as to where the children will
            attend college. The parties do expect to apply for any
            and all financial aid on behalf of the children that is
            available for the children and further agree to be bound
            by the cost of in-state tuition such as Rutgers
            University. Future college expenses include but shall
            not be limited to tuition, registration and lab fees, room
            and board, laptop computer, books and reasonable
            transportation expenses on behalf of the children.
            College costs shall also include a sharing of expenses
            in the same fixed percentages for college applications,
            SAT preparation classes or tutoring and up to five visits
            to prospective colleges. Each child shall be required to
            apply for all financial aid, scholarships, grants and
            student loans which shall be deducted from the gross
            college expenses before allocation of costs to the
            parties.

      As for plaintiff's request for reimbursement of college expenses, the court

declared paragraph 3.8 ambiguous because it indicated the parties were to jointly

decide where the children would attend school, yet the last sentence mandated

sharing of costs. The court found the intent of the parties was to share the

college expenses "so long as the children applied for financial aid and did not

                                                                         A-1791-18T1
                                        9
exceed the cost of in-state tuition." The court also noted, despite the parties not

agreeing to confer about incurred college expenses, plaintiff provided a text

message indicating defendant's awareness of the college expenses, to which

defendant stated: "Sounds like he needs to apply for financial aid and get a job.

If he has time to miss a majority of school he should have plenty of time to work

and pay for his own insurance and car bills, books, etc." The court found

defendant responsible for his share of the college expenses.

      The court denied plaintiff's request for reimbursement for car-related

expenses because there was no proof the parties consented and agreed on such

expenses, as required by paragraph 3.6 of the MSA. Similarly, the court denied

plaintiff's request for reimbursement of the Verizon bills because neither the

MSA nor the supplied text messages indicated defendant agreed to be

responsible for those expenses.

      Next, the court analyzed defendant's request for reimbursement. At the

start of its analysis, the court invoked the doctrine of laches to reduce plaintiff's

responsibility for expenses to those incurred from 2016 until the time of the

court's decision. The court noted that defendant did not make a formal request

for reimbursement until August 2018.          Despite claiming to have incurred

expenses dating back to 2012, his motion was not filed until October 2018. The


                                                                            A-1791-18T1
                                        10
court found "defendant's delayed application prejudices plaintiff's ability to

support her contention" that "there was a verbal agreement that the parties would

not seek reimbursement from one another."         The court further found that

"plaintiff has been unemployed for many years, and she would be prejudiced by

suddenly having to pay for unreimbursed expenses dating back to 2012. Had

defendant brought his action earlier, plaintiff would have been better equipped

to prepare her defense and budget accordingly."          Accordingly, the court

determined that plaintiff should only be responsible for reimbursement for

expenses incurred from 2016 to the present.

      The court acknowledged the medical, orthodontic, and extracurricular

expenses requested by defendant were covered under the MSA and that plaintiff

did not object to the extracurricular expenses he listed. The court further noted

all of defendant's listed expenses were supported by proofs linked to a specific

provider; conversely plaintiff failed to attach proofs for listed the expenses or

attached documents that did not indicate the relevant child or payee.

      After calculating the parties' respective expenses, the court found plaintiff

owed defendant $2044 for their daughter's orthodontia work, $2249 for their

son's medical and orthodontia work, and $1609 for both children's instrument

rentals and French lessons, while defendant owed plaintiff $859 for the son's


                                                                          A-1791-18T1
                                       11
school and medical costs. Therefore, on balance, plaintiff owed defendant

$5043.

        The court granted defendant's motion and ordered that reimbursement take

effect as a credit against future expenses incurred, as a matter of equity, and in

consideration of plaintiff's unemployed and disabled status. That is to say, the

amount would serve "as a credit going forward against any reimbursement that

plaintiff might seek from defendant, such as college or medical expenses." If

the credit went unrealized after the daughter's twenty-third birthday, defendant

may seek the remaining balance from plaintiff.

        Finally, the court addressed defendant's motion for counsel fees, applying

the factors set forth in Rule 5:3-5(c).5 The court noted defendant earned $2616


5
    Rule 5:3-5(c) states:

              "In determining the amount of the fee awarded, the
              court should consider . . . the following factors: "(1)
              the financial circumstances of the parties; (2) the ability
              of the parties to pay their own fees or to contribute to
              the fees of the other party; (3) the reasonableness and
              good faith of the positions advanced by the parties both
              during and prior to trial; (4) the extent of the fees
              incurred by both parties; (5) any fees previously
              awarded; (6) the amount of fees previously paid to
              counsel by each party; (7) the results obtained; (8) the
              degree to which fees were incurred to enforce existing
              orders or to compel discovery; and (9) any other factor
              bearing on the fairness of an award.
                                                                            A-1791-18T1
                                         12
a week while plaintiff was unemployed and living on disability. Accordingly,

factors one and two weighed against defendant's application due to his superior

financial position. The court found neither party acted in bad faith. The court

found factors four and six favored an award of fees to defendant because the

fees he incurred and the amount he paid were reasonable when compared to

similar legal services performed by local attorneys with comparable experience.

The court found factor five inapplicable because there were no previously

awarded fees, and factor seven in equipoise because both parties were partially

successful in their applications. The remaining factors were either inapplicable

or in equipoise.    Because a majority of factors did not favor defendant's

application, the court denied his motion. This appeal followed.

      Defendant argues the court erred by: (1) applying the doctrine of laches

sua sponte to unreimbursed medical expenses incurred prior to 2016; (2)

declaring the MSA ambiguous as it applied to sharing college expenses; and (3)

failing to relieve defendant of his obligation to contribute to the son's college

expenses due to their strained relationship.

      Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). We afford substantial deference to the factual findings

of a Family Part judge because of their special expertise in family matters. Id.


                                                                        A-1791-18T1
                                       13
at 413. The Family Part's "substantial discretion" in determining child support

applies equally to compelling a parent to contribute to their child's college costs.

Avelino-Catabran v. Catabran, 445 N.J. Super. 574, 588 (App. Div. 2016)

(quoting Gotlib v. Gotlib, 399 N.J. Super. 295, 308 (App. Div. 2008)). "We

must accept the Family Part's determination concerning a parent's obligation to

contribute toward college tuition, provided the factual findings are supported by

substantial credible evidence in the record and the judge has not abused his or

her discretion." Ibid. (citing Gac v. Gac, 186 N.J. 535, 547 (2006)); accord

Cesare, 154 N.J. at 411-12.

      The equitable doctrine of laches is applicable in divorce proceedings.

Schlemm v. Schlemm, 31 N.J. 557, 572 (1960). The policy underlying the

doctrine of laches is to discourage stale claims. Gladden v. Bd. of Trs., Pub.

Emps.' Ret. Sys., 171 N.J. Super. 363, 371 (App. Div. 1979) (citing Flammia v.

Maller, 66 N.J. Super. 440.453-54 (App. Div. 1961)). The doctrine of laches is

properly "invoked to deny a party enforcement of a known right when the party

engages in an inexcusable and unexplained delay in exercising that right to the

prejudice of the other party." Knorr v. Smeal, 178 N.J. 169, 180-81 (2003)

(citing In re Kietur, 332 N.J. Super. 18, 28 (App. Div. 2000)). "The key factors

. . . are the length of the delay, the reasons for the delay, and the 'changing


                                                                           A-1791-18T1
                                        14
conditions of either or both parties during the delay.'" Id. at 181 (quoting Lavin

v. Bd. of Educ., 90 N.J. 145, 152 (1982)). As a matter of equity, "[w]hether

laches should be applied depends upon the facts of the particular case and is a

matter within the sound discretion of the trial court." Fox v. Millman, 210 N.J.
401, 418 (2012) (alteration in original) (quoting Mancini v. Twp. of Teaneck,

179 N.J. 425, 436 (2004)).

      Guided by these well-established principles, we affirm substantially for

the cogent reasons expressed by Judge Suh in her comprehensive statement of

reasons, which are fully supported by the record and applicable principles of

law. We add the following comments.

      Defendant argues the trial court erred by applying the doctrine of laches

to limit his claim to expenses incurred in or after 2016. We disagree. The trial

court found the first two factors were present. The court also explained the

prejudice to plaintiff that would result if laches were not invoked to limit

defendant’s claim.

      Defendant's reliance on Gotlib is misplaced. Gotlib did not focus on

whether the plaintiff's claims for reimbursement were barred by laches due to

possible prejudice. 399 N.J. Super. at 305-06. Here, the court identified the

prejudice to plaintiff if she were forced to defend against defendant's stale


                                                                         A-1791-18T1
                                       15
claims.6 Defendant offered no reason for the delay in filing his application. The

invocation of laches is a fact-sensitive matter of equity directed to the sound

discretion of the trial court. The court's findings and conclusion are supported

by the record. We discern no abuse of discretion or other basis to disturb the

court's application of laches.

      Defendant next argues it was error for the court to find paragraph 3.8 of

the MSA ambiguous in terms of college expenses. The son received a FAFSA

grant and his college tuition falls within the in-state tuition referenced in the

MSA, as it is less than the cost of tuition at Rutgers University. Defendant

contends he was excluded from the decision-making process in 2018, beginning

with the son dropping out of high school in his junior year and ending with him

receiving a FAFSA grant when he enrolled in the County College of Morris.

Defendant argues his cooperation and involvement in the college selection

process was necessary to obligate him to contribute to the son's college

expenses.

      In finding paragraph 3.8 of the MSA ambiguous, the court noted that while

"it requires the parties to reach a joint decision as to where the children will



6
   It is perhaps revealing defendant did not explain the reason for the delay in
filing his application.
                                                                        A-1791-18T1
                                      16
attend college, the sharing of costs is mandatory by the last sentence of the

paragraph." For that reason, the court concluded, "[t]he intent of the parties was

to share the costs of the college expenses so long as the children applied for

financial aid and did not exceed the cost of in-state tuition. The parties did not

agree to confer about college expenses incurred." The court also noted plaintiff

provided a text message indicating defendant's awareness of the college

expenses.

      "In general, financially capable parents should contribute to the higher

education of children who are qualified students." Newburgh v. Arrigo, 88 N.J.
529, 544 (1982). The cost of the county college that the son attended was

reasonable. See ibid. (recognizing that "county and community colleges . . .

provide educational opportunities at reasonable costs").      Indeed, the parties

agreed "to be bound by the cost of in-state tuition such as Rutgers University."

Defendant does not contend the county college was more expensive than

Rutgers, or that the son should have attended a less expensive college. Nor does

he contend that the son should have attended a different college offering a more

suitable curriculum. Moreover, the relationship between defendant and his son

had obviously deteriorated since the divorce. In this context, it was reasonable

to interpret paragraph 3.8 as a mandate that costs would be allocated, and thus


                                                                         A-1791-18T1
                                       17
shared by the parties, even if they did not confer in the selection of the college

the son attended.

      Defendant argues the trial court erred by not relieving him of his

obligation to contribute to the son's college expenses. During oral argument

before the trial court, defendant claimed the MSA should not control given his

strained relationship with his son, citing Gac, 186 at 542 and Black v. Black,

436 N.J. Super. 130 (Ch. Div. 2013). The trial court distinguished Black and

explained it applied to the more specific issue of whether a court could "compel

a parent and child to attend counseling to repair their strained relationship, while

simultaneously enforcing the parties’ agreement that the parent pay for the

child’s college expenses,” citing Black, 436 N.J. Super. at 147. The court then

reasoned, Gac "does not address a situation when an agreement between the

parties mandates a party's contribution towards college expenses, and further

states ‘[a] relationship between a non-custodial parent and a child is not required

for the custodial parent or the child to ask the noncustodial parent for financial

assistance to defray college expenses.’” (quoting Gac, 186 N.J. at 546).

      The record demonstrates that when the son applied for financial aid

through FASFA, defendant told him, "Just pretend I am dead" and refused to

provide his social security number for the application. Even so, the frequent


                                                                           A-1791-18T1
                                        18
text messages and emails defendant presented to show the strained relationship

with his son demonstrate that a relationship nonetheless exists to some degree.

In addition, defendant paid many of his son's medical and recreational costs in

2016 and 2017.

       In determining whether a child has become emancipated, "the essential

inquiry is whether the child has moved 'beyond the sphere of influence and

responsibility exercised by a parent and obtains an independent status of his or

her own.'" Filippone v. Lee, 304 N.J. Super. 301, 308 (App. Div. 1997) (quoting

Bishop v. Bishop, 287 N.J. Super. 593, 598 (Ch. Div. 1995)). Here, the trial

court found the parties' son remained within the sphere of influence of his

parents and was dependent upon them. The record supports those findings.

       The son lived at home with plaintiff and attended community college

during the relevant time. We concur with the trial court's finding that he was

not emancipated. See Patetta v. Patetta, 358 N.J. Super. 90, 95-96 (App. Div.

2003) (affirming denial of father's motion to emancipate eighteen-year-old son

who continued to live at home and attend college). Accordingly, we discern no

basis to overturn the trial court's decision to maintain defendant's obligation to

contribute to the son's college expenses in accordance with paragraph 3.8 of the

MSA.


                                                                         A-1791-18T1
                                       19
      We likewise find no basis to overturn the denial of defendant's counsel fee

application. The trial court's analysis of the Rule 5:3-5(c) factors is supported

by the record. We discern no abuse of discretion.

      Affirmed.




                                                                        A-1791-18T1
                                      20